UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7462


ABDIYYAH BEN ALKEBULANYAHH, a/k/a Tyree Alphonso Roberts,

                   Plaintiff - Appellant,

             v.

JON OZMINT; STAN BURTT, Warden,

                   Defendants – Appellees,

             and

GEORGE W. BUSH; MARK SANFORD, Governor,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:07-cv-03219-MBS)


Submitted:    December 17, 2009              Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdiyyah ben Alkebulanyahh, Appellant Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abdiyyah    ben     Alkebulanyahh       appeals      the   district

court’s   order   denying     relief    on   his   42   U.S.C.   § 1983   (2006)

complaint.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Alkebulanyahh v. Ozmint, No. 6:07-cv-03219-MBS

(D.S.C. July 13, 2009).           We deny Alkebulanyahh’s motions for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and   argument    would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2